  Case 15-29338         Doc 38     Filed 12/04/18 Entered 12/04/18 14:19:56              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-29338
         ANNETTE FAULKNER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/27/2015.

         2) The plan was confirmed on 10/28/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/18/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,650.00.

         10) Amount of unsecured claims discharged without payment: $41,462.71.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-29338        Doc 38      Filed 12/04/18 Entered 12/04/18 14:19:56                     Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $6,120.03
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                    $6,120.03


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,387.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $272.13
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,659.13

Attorney fees paid and disclosed by debtor:                $613.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAS FINANCIAL CHOICE      Unsecured         456.00        456.17           456.17        110.17        0.00
ARONSON FURNITURE              Unsecured         829.00           NA               NA            0.00       0.00
BARIC PROPERTIES LTD           Unsecured      2,148.00            NA               NA            0.00       0.00
Cb/Lnbrynt                     Unsecured         321.00           NA               NA            0.00       0.00
CHICAGO FAMILY HEALTH CNTR     Unsecured      1,000.00            NA               NA            0.00       0.00
CHRIST HOSPITAL                Unsecured         500.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      5,000.00       6,746.00         6,746.00      1,629.23        0.00
CJD PROJECTS II                Unsecured      9,579.00            NA               NA            0.00       0.00
COMCAST                        Unsecured         806.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured      1,048.00       1,947.65         1,947.65        470.38        0.00
EMER CARE PHYS SERV BLUE ISLAN Unsecured         437.00           NA               NA            0.00       0.00
GREATER CHICAGO FINANCE        Unsecured         477.00           NA               NA            0.00       0.00
IL DEPT OF REVENUE             Priority            0.00          0.00             0.00           0.00       0.00
IL STATE DISBURSEMENT UNIT     Unsecured      9,000.00            NA               NA            0.00       0.00
INTEGRYS ENERGY                Unsecured         490.00           NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Secured         3,000.00       7,742.06         7,742.06           0.00       0.00
KROGER CHECK RECOVERY CENTER Unsecured           104.00           NA               NA            0.00       0.00
MEDICAL BUSINESS BUREAU        Unsecured         140.00           NA               NA            0.00       0.00
METROSOUTH MEDICAL CTR         Unsecured      1,000.00            NA               NA            0.00       0.00
MICHAEL FROMAN                 Unsecured      3,364.00            NA               NA            0.00       0.00
MONTEREY FINANCIAL SVC         Unsecured      1,915.00            NA               NA            0.00       0.00
MONTEREY FINANCIAL SVC         Unsecured         442.00           NA               NA            0.00       0.00
NICOR GAS                      Unsecured         500.00      1,039.79         1,039.79        251.12        0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured         600.00           NA               NA            0.00       0.00
PRA RECEIVABLES MGMT           Unsecured         321.00           NA               NA            0.00       0.00
PROGRESSIVE INSURANCE CO       Unsecured         261.00           NA               NA            0.00       0.00
UNITED AUTO FINANCE GROUP      Secured        8,000.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-29338         Doc 38      Filed 12/04/18 Entered 12/04/18 14:19:56                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                            $7,742.06                $0.00            $0.00
       All Other Secured                                      $0.00                $0.00            $0.00
 TOTAL SECURED:                                           $7,742.06                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,189.61          $2,460.90              $0.00


Disbursements:

         Expenses of Administration                             $3,659.13
         Disbursements to Creditors                             $2,460.90

TOTAL DISBURSEMENTS :                                                                        $6,120.03


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
